The court is of opinion that mandamus is not the proper remedy in this case.
The petition sets out that other persons are acting as members of the city committee of Pawtucket, the office to which the petitioners claim title, and the granting of this petition would not of itself oust them from office. It would tend to even greater confusion. The provisions of Gen. Laws cap. 263, give the most appropriate and complete remedy in such cases, and the proceedings should be in accordance therewith.
Petition dismissed.